Citation Nr: 0701428	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-38 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
status post multiple left knee surgeries with plica band 
removal.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post multiple left knee surgeries with plica band 
removal.

3.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial compensable evaluation prior to 
June 10, 2005, and an initial evaluation in excess of 
10 percent as of June 10, 2005, for degenerative joint 
disease of the right knee.  

5.  Entitlement to an initial compensable evaluation for left 
hip strain.

6.  Entitlement to an initial compensable evaluation for 
right hip strain.

7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease at L5-S1.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to June 
1999.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the undersigned allowed the veteran to provide 
testimony on the issue of entitlement to an initial 
compensable evaluation for duodenal ulcer and noted that 
there may not be a substantive appeal on this issue in the 
record.  After a more thorough review of the claims file, the 
Board finds that the veteran never perfected his appeal as to 
this issue following the grant of service connection for 
duodenal ulcer.  A rating decision was issued in February 
2005, the veteran submitted a notice of disagreement in March 
2005, and the RO then issued a statement of the case in July 
2005.  There is nothing in the record that could be construed 
as a timely substantive appeal.  See 38 C.F.R. § 20.302(b) 
(2006) (substantive appeal must be filed with 60 days from 
the issuance of a statement of the case or within the one-
year period from the date the rating decision was mailed).  
Specifically, there is no written document from the veteran 
following the issuance of the statement of the case within 
the time periods specified in 38 C.F.R. § 20.302(b).  Thus, 
while testimony on that issue was allowed at the November 
2006 hearing, the Board has no jurisdiction over that claim 
in the current appeal.  38 C.F.R. § 20.200 (2006) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).

The Board refers the issue of entitlement to an increased 
evaluation for duodenal ulcer to the RO for initial 
consideration and appropriate action.


FINDINGS OF FACT

1.  The decision to reduce the evaluation for status post 
multiple left knee surgeries with plica band removal was 
based on a VA examination, which was as full and complete as 
the examination upon which payments were previously 
authorized.  

2.  Based on clinical findings at the VA examination in 
February 2004, there has been improvement in the 
symptomatology associated with status post multiple left knee 
surgeries with plica band removal. 

3.  Status post multiple left knee surgeries with plica band 
removal is manifested by no more than mild functional 
impairment.

4.  Degenerative joint disease of the left knee is manifested 
by no more than slight instability.

5.  Degenerative joint disease of the right knee was 
manifested by no functional impairment prior to June 10, 
2005, and no more than mild functional impairment as of June 
10, 2005.  

6.  Left hip strain is manifested by no functional 
impairment.  

7.  Right hip strain is manifested by no functional 
impairment.

8.  Degenerative joint disease at L5-S1 is manifested by no 
more that mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for status post multiple left knee surgeries with plica band 
removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5257-5261 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for status post multiple left knee surgeries with plica band 
removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257-5259 (2006).

3.  The criteria for an initial evaluation in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

4.  The criteria for an initial compensable evaluation prior 
to June 10, 2005, and an initial evaluation in excess of 
10 percent as of June 10, 2005, for degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).

5.  The criteria for an initial compensable evaluation for 
left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45. 4.71a, Diagnostic 
Code 5252 (2006).

6.  The criteria for an initial compensable evaluation for 
right hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45. 4.71a, 
Diagnostic Code 5252 (2006).

7.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45. 4.71a, Diagnostic Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a February 2004 letter, which was issued before initial 
consideration of the claims on appeal.  VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims, but that 
he must provide enough information so that VA could request 
any relevant records.  It told him that it would obtain any 
evidence held by any federal agency.  The veteran was also 
informed of the types of evidence needed in claims for 
increase and secondary service connection.  Finally, he was 
essentially told to submit any evidence he had in his 
possession that pertained to the claims.  

Some of the claims for increase are "downstream issues" 
from the claims for secondary service connection (veteran 
claimed right knee and bilateral hip disabilities were caused 
by the service-connected left knee disability).  In this type 
of circumstance, if the claimant has received a VCAA letter 
for the underlying claim (here, a claim for secondary service 
connection) and raises a new issue following the issuance of 
the rating decision (here, claims for increase), VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  This was completed when 
the RO issued a statement of the case in September 2004.  
There, VA informed the veteran of the evidence needed to 
establish an evaluation in excess of those assigned by the 
RO.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  A letter addressing these 
elements was sent in March 2006.

In connection with the duty to assist, VA has provided the 
veteran with medical examinations in connection with his 
claims and has obtained VA treatment records.  The veteran 
has submitted private medical records.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.



II.  Restoration

Service connection for status post multiple left knee 
surgeries with plica band removal was granted in a January 
2000 rating decision and assigned a 20 percent evaluation, 
effective June 29, 1999.  In September 2001, the RO awarded a 
30 percent evaluation, February 21, 2001.  The veteran 
remained at the 30 percent evaluation until the RO reduced 
the evaluation to 10 percent as of October 1, 2004.  

Criteria

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e) (2006).  

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (2006).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

The criteria for evaluating the knee has not changed since 
service connection was first awarded.  The knee is evaluated 
under various Diagnostic Codes depending on the symptoms and 
disease process involved.  Initially, when service connection 
was awarded for the left knee, the RO assigned the 20 percent 
evaluation under Diagnostic Code 5258.  Under that Diagnostic 
Code, a 20 percent rating is warranted for dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2006).  That is the maximum evaluation under that 
Diagnostic Code.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  Id.

Extension limited to 5 degrees warrants a noncompensable 
evaluation, and extension limited to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Extension limited to 15 degrees warrants a 20 
percent evaluation, and extension limited to 20 degrees 
warrants a 30 percent evaluation.  Id.  

Analysis

The 30 percent evaluation for status post multiple left knee 
surgeries with plica band removal was in effect for less than 
5 years, and thus the provisions of 38 C.F.R. § 3.344 are not 
applicable.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993); 
38 C.F.R. § 3.344(c) (2003).  Nevertheless, the Board must 
find that the evidence shows that the veteran's status post 
multiple left knee surgeries with plica band removal improved 
so as to warrant the reduction in rating.  See 38 C.F.R. 
§ 3.344(a).  Initially, the RO properly complied with 
38 C.F.R. § 3.105(e) pertaining to reductions.  That is, the 
RO furnished a letter to the veteran notifying him of the 
proposed reduction in an April 2004 letter, and he had 60 
days in which to respond.  The reduction was not effectuated 
until October 1, 2004.  Thus, all due process requirements 
have been met under this provision.

The Board is aware that it must make its determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the decision which granted 
the disability evaluation of which the veteran seeks 
restoration and the medical evidence of record at the time of 
a decision which sustained that disability evaluation and (2) 
the medical evidence of record at the time of the decision 
which reduced the disability evaluation.  The Board holds 
that based on its review of the evidence of record that the 
RO's decision to reduce the veteran's disability evaluation 
was warranted.  

Here, the comparison of the medical evidence is between the 
medical findings in a February 2001 VA examination report and 
those in a February 2004 VA examination report.  Comparing 
the findings in the February 2001 examination report and the 
February 2004 examination report, the Board holds that an 
improvement of the veteran's left knee was shown as to 
limitation of motion.  At the time of the September 2001 
examination, the veteran's left knee had extension to 
20 degrees and flexion to 100 degrees, which produced 
"considerable" pain.  At the time of the February 2004 VA 
examination, the examiner stated the veteran had full range 
of motion from 0 degrees extension to 145 degrees of flexion 
with "some" pain in the knee joint.  The improved range of 
motion of the left knee established a basis for the RO to 
determine that the veteran's limitation of motion of the left 
knee warranted no more than a 10 percent evaluation.  Full 
range of motion of the knee would not warrant an evaluation 
in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Thus, the Board finds that the RO was 
correct in there being evidence upon which to rely in making 
a determination that improvement had been shown.  

The veteran is competent to report his symptoms and why his 
disability evaluation should not have been reduced; however, 
the Board finds that the medical findings established a basis 
for the reduction, for the reasons stated above.  It is the 
finding of the Board that restoration of a 30 percent rating 
is not warranted for status post multiple left knee surgeries 
with plica band removal, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

III.  Increased Ratings

The veteran asserts that his left knee, right knee, left hip, 
right hip, and low back disabilities are worse than the 
current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

For the right knee and bilateral hip disabilities, the 
veteran is contesting the disability evaluations assigned 
following the grant of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Left knee

At the November 2006 hearing, the veteran testified that he 
has had multiple problems with his left knee, which has 
caused a lot of irritation and pain.  He stated he had bone 
rubbing against bone.  The veteran noted he had lost muscles 
in his left quadriceps because of his service-connected 
disability.  Walking up stairs was very difficult, although 
coming down the stairs was easier.  He stated that he was a 
registered nurse and had to change his job position so that 
he was not on his feet so much.  The veteran testified he was 
now in management.  He described having trouble sleeping 
because of the pain.  He stated that his left knee would give 
out on him and he had fallen to the floor on several 
occasions.

At the time the RO proposed to reduce the veteran's 
30 percent evaluation for status post multiple left knee 
surgeries with plica band removal to 10 percent, it awarded 
the veteran a separate 10 percent evaluation for instability 
of the knee.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Thus, the veteran currently has a 10 percent 
evaluation for instability of the left knee and a 10 percent 
evaluation for limitation of motion of the left knee.

The criteria for evaluating the knee based upon range of 
motion is provided above.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for status post 
multiple left knee surgeries with plica band removal.  The 
evidence shows that the veteran's limitation of motion is 
minimal in the left knee.  For example, an August 2002 VA 
treatment record also shows a report that the veteran had 
full range of motion, no tenderness, and no erythema or local 
warmth.  A September 2002 VA treatment record shows that 
range of motion was from 0 to 125 degrees with minimal joint 
line tenderness.  As noted above, at the time of the February 
2004 VA examination, the veteran had full range of motion of 
the left knee with pain.  There was also no swelling or 
hypertrophy.  He had marked tenderness to pressure over the 
left patella and moderately severe subpatellar crepitus in 
the knee joint.  

A June 2005 VA examination report shows that the veteran had 
a normal gait.  He had range of motion of 0 to 120 degrees.  
There was no evidence of abnormal weight bearing.  The 
examiner found that there was no additional limitation of 
motion on repetitive use.  He noted the veteran had effusion, 
redness, tenderness, painful movement and weakness.  The 
examiner concluded that there were no significant effects on 
the veteran's occupational activities as a result of the left 
knee.  

Thus, based upon the veteran's range of motion in the left 
knee, he would not warrant any more than a 10 percent 
evaluation under Diagnostic Codes 5260 and 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5261.  The Board 
has taken into consideration the effect of the veteran's pain 
when making a rating determination.  The medical evidence 
shows that he is moderately disabled from a functional 
standpoint as a result of the service-connected left knee.  
In the August 2004 VA examination report, the examiner made 
that specific finding.  In making that finding, he reported 
clinical findings pertaining to the veteran's limitation of 
motion and instability in the left knee.  With the two, 
separate evaluations for those symptoms, the veteran's 
service-connected disability is evaluated as 20 percent 
disabling, which contemplates moderate functional impairment.

For the reasons stated above, a 10 percent evaluation based 
upon limitation of motion of the left knee is not warranted 
for status post multiple left knee surgeries with plica band 
removal.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  

2.  Instability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for instability of the 
left knee.  In the August 2004 VA examination report, the 
examiner noted that the veteran had "slight laxity" of the 
lateral collateral ligament, but no other laxity.  Other 
clinical findings show that the veteran had no instability.  
For example, in August 2002, the examiner noted there was no 
instability in the left knee.  In September 2002, the 
examiner stated that the veteran's left knee was "stable."  
In the June 2005 VA examination report, when asked if there 
was any instability in the left knee, the examiner stated, 
"No."  The current 10 percent evaluation contemplates 
slight lateral instability.  There is no evidence in the 
claims file that the veteran has any more than slight 
instability.  Therefore, an evaluation in excess of 
10 percent for instability of the left knee is not warranted.  
The benefit-of-the-doubt rule is not for application.  
Gilbert, 1 Vet. App. at 55.  

B.  Right knee.

At the November 2006 hearing, the veteran testified that his 
right knee would give out on him, but less so than the left.  
He described having swelling in his knee from time to time.  
He denied noticing any instability in the right knee.

The Board notes that the RO has staged the veteran's 
evaluations for degenerative joint disease of the right knee.  
The disability was assigned a noncompensable evaluation prior 
to June 10, 2005, and assigned a 10 percent evaluation as of 
June 10, 2005.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation prior to June 10, 2005, and an 
initial evaluation in excess of 10 percent as of June 10, 
2005.  The Board will address each of the evaluations 
separately.

As to the noncompensable evaluation, prior to June 10, 2005, 
there was a lack of evidence of any functional impairment of 
the right knee.  For example, in the February 2004 VA 
examination report, the examiner stated that the right knee 
was "clinically [] unremarkable."  It appeared normal in 
size and shape, and the veteran had full range of motion from 
0 to 145 degrees without pain.  There was no tenderness over 
the patella, no crepitus, no instability, and good muscular 
development and strength in the right leg.  Such is evidence 
against a finding that the veteran had any impairment in the 
right knee at that time to warrant a compensable evaluation.  

As to the 10 percent evaluation assigned as of June 10, 2005, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the right 
knee.  The RO awarded the veteran the 10 percent evaluation 
based upon the clinical findings in that examination report.  
The examiner noted the veteran had effusion, tenderness, and 
painful movement in the right knee.  The veteran's range of 
motion was from 0 to 120 degrees, and thus he had limitation 
of motion with pain; however, such limitation is no more than 
slight in degree and would warrant no more than a 10 percent 
evaluation.  Essentially, there is a lack of abnormal 
findings that would support a conclusion that the veteran has 
a moderate disability to warrant a 20 percent evaluation for 
the right knee.  

Despite the veteran's complaints, the recent medical evidence 
shows that he is no more than mildly disabled from a 
functional standpoint in the right knee.  The 10 percent 
evaluation contemplates mild pain, which level of pain the 
veteran has demonstrated.  There are no findings that the 
veteran has any instability of the right knee to warrant 
consideration of a separate evaluation for that 
symptomatology.  

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for degenerative joint disease 
of the right knee.  The preponderance of the evidence is 
against his claim, and the benefit-of-the-doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.  The Board 
agrees with the RO's determination to stage the veteran's 
evaluations for the right knee.  See Fenderson, supra.

C.  Left and right hip strains

Normal hip flexion is from 0 to 125 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2006).  Normal hip abduction is from 0 to 
45 degrees.  Id.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2006).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation limited to 30 degrees warrants a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Where there is limitation of abduction 
of the thigh, or motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
initial compensable evaluations for strains of the right and 
left hips.  When examined in February 2004, the examiner 
stated that both hips appeared normal and had full range of 
motion with the veteran complaining of "minimal" pain with 
full external rotational movement.  There was no crepitus.  
X-rays taken of the hips were normal.  In the June 2005 VA 
examination report, the examiner noted there was no evidence 
of hip strain and that the veteran's hip pain was referred 
from his low back.  He determined that there were no 
significant occupational effects as a result of the right and 
left hips.  Even considering the veteran's disabilities under 
the DeLuca factors, neither hip would warrant a compensable 
evaluation.  Again, the examiner stated the veteran had full 
range of motion at the time of the August 2004 VA 
examination.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against initial 
compensable evaluations for bilateral hip strain.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate the assignment of "staged" ratings 
pursuant to Fenderson, supra.

D.  Degenerative joint disease at L5-S1

At the November 2006 hearing, the veteran testified that he 
could not bend over to tie his shoes because of his back 
pain-that he would sit down.  

The criteria for evaluating diseases and injuries of the 
spine are as follows, in part:

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for degenerative joint 
disease at L5-S1.  In the August 2004 VA examination report, 
the examiner stated that the veteran had no tenderness to 
punch over the vertebra.  There was no paravertebral muscle 
spasm or tenderness.  The veteran had full range of motion of 
the spine, and complained of pain in the low lumbar area with 
full extension as well as full lateral flexion to the left.  
Straight leg raising was negative, bilaterally.  The examiner 
determined the veteran had "no functional loss secondary to 
lumbar spine."  At the time of the June 2005 VA examination, 
he was able to flex to 90 degrees, although pain began at 
70 degrees.  He had 30 degrees of extension, lateral flexion 
to the right and left, and rotation to the right and left.  
The examiner stated the veteran's limitation of motion was 
normal.  Such range of motion of the lumbar spine would not 
warrant any more than a 10 percent evaluation.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the June 
2005 VA examination report, the examiner concluded that the 
low back disorder had no significant effects on the veteran's 
occupational activities.  Such is evidence against a finding 
that the veteran's service-connected disability causes any 
more than mild functional impairment.  

The veteran is competent to report his symptoms; however, to 
the extent that he asserted he warrants a higher evaluation, 
the medical findings do not support his assertions.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the service-
connected degenerative joint disease at L5-S1 warrants any 
more than a 10 percent, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

E.  Extraschedular consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran has been 
hospitalized for the service-connected disabilities during 
the appeal period, and there is no objective evidence that 
the veteran's service-connected disabilities, in and of 
themselves, have caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Restoration of a 30 percent evaluation for status post 
multiple left knee surgeries with plica band removal is 
denied.

An evaluation in excess of 10 percent for status post 
multiple left knee surgeries with plica band removal is 
denied.  An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial compensable evaluation prior to June 10, 2005, and 
an initial evaluation in excess of 10 percent as of June 10, 
2005, for degenerative joint disease of the right knee are 
denied.  

An initial compensable evaluation for left hip strain is 
denied.  An initial compensable evaluation for right hip 
strain is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease at L5-S1 is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


